UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------- x
UNITED STATES OF AMERICA,          :
                                   :
          – against –              :         16-CR-167(LAP)
                                   :
JUSTIN RODRIGUEZ,                  :
                                   :
                    Defendant.     :
-----------------------------------x


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

     Before the Court is Defendant Justin Rodriguez’s letter

motion, dated April 5, 2020, which requests release pursuant 18

U.S.C. § 3582(c)(1)(A) in light of the COVID-19 pandemic (the

“Motion”) (Dkt. no. 329). For the reasons described below, the

Defendant’s request is denied.

I.   Background

     A. Prosecution, Sentence, Recent COVID-19 Motion

     On or about July 25, 2016, the Defendant was charged in a

12-person superseding indictment for participating in a drug-

trafficking organization that operated in and around the New

York City area.     The Defendant was charged in two counts:

conspiracy to distribute and to possess with the intent to

distribute 5 kilograms and more of cocaine, 280 grams and more

of crack cocaine,     a detectable quantity of heroin, and

marijuana, in violation of Title 21, United States Code,

Sections 841(b)(1)(A), (C), (D), and 846 (Count One); and,

                                  1
firearms trafficking, in violation of Title 18, United States

Code, Section 922(a)(1)(A) (Count Two).     (Dkt. no. 47.)

       The investigation revealed that beginning at least in or

about 2015 through in or about 2016, the Defendant was a mid-

level dealer of cocaine in the New York City area.      (Presentence

Investigation Report, dated September 14, 2017 (“PSR”) ¶¶ 16,

23.)     The Defendant also sold marijuana and prescription pills.

(PSR ¶ 23.)     In order to collect outstanding drug debts, the

Defendant also made a credible threat of violence.      (PSR ¶ 23.)

This threat, although not acted on, was not hollow.     The

investigation revealed that during the conspiracy, the Defendant

possessed firearms, and arranged the sale of at least one

firearm.    (PSR ¶¶ 21, 23.)   During a thirty-day wiretap of the

Defendant’s phone, shortly after this gun sale the Defendant was

intercepted discussing his prior possession of a firearm and

other potential sales of firearms.     (PSR ¶ 23.)   In particular,

on November 1, 2015, he was intercepted discussing that he was

about to purchase another gun (“I’m about to cop another

toasty”) and that he was going to pay $350 for it, but that 2

he had a purchaser lined up to buy it for $800 (“the one right

now I’m about to pay, about to pay I’m about to pay three fifty.

But somebody want to buy it for 800.”).     Despite that he thought

it was an easy way to make money “real quick,” the Defendant

acknowledged how dangerous selling guns was: “I make a little

couple of dollars real quick.     But I don’t like selling niggas

                                  2
the hammer times, you feel me?     Cause if a nigga tries to fuck

me, I’m have to clip that nigga, you heard?”

    On June 21, 2017, the Defendant pled guilty to a lesser-

included offense of Count One of Indictment S1 16 Cr. 167 (LAP),

and admitted to participating in a conspiracy to distribute

cocaine, in violation of 21 U.S.C. § 841(b)(1)(C) and 846.         (PSR

¶ 6.)     Pursuant to a plea agreement, the Defendant admitted he

was responsible for distributing at least 500 grams but less

than 2 kilograms of cocaine; that he was responsible for

possessing a firearm in furtherance of the narcotics conspiracy;

and, that he used violence or made a credible threat of violence

in connection with the offense.       (Id.; see also PSR ¶¶ 38-40.)

This resulted in a total offense level of 25, which the Court

recognized “accurately reflects the nature and circumstances of

the offense.”     (Sent. Tr. 10; see also PSR ¶ 48.)

    The Defendant had one prior adult criminal conviction for

harassment, which arose from a dispute with his ex-girlfriend

where he struck her across the face with a closed fist and then

displayed a knife causing her to fear for her safety.       (PSR ¶¶

50-51.)     Because that conviction led to a conditional discharge

and an order of protection, the Defendant had one criminal

history point, and was in Criminal History Category I.       (PSR ¶¶

50, 52.)    Although the Court recognized that he was in the

lowest criminal history category, the Court noted his criminal

conduct was “very, very serious behavior.”       (Sent. Tr. 11.)

                                  3
    On September 29, 2017, the Court imposed a Guidelines

sentence of 57 months’ imprisonment, (Dkt. no. 179; PSR ¶ 84;

Sent. Tr. 12.)     The Court explained that the Defendant’s

conduct was “exceeding serious,” because of the “incredible

danger” posed by the Defendant’s activity, i.e., “this Defendant

possessed a loaded firearm, threatened violence in connection

with drug dealing, and sold firearms to other members of the

community.”    (Sent. Tr. 10-11.)

    The Defendant is currently housed at the Metropolitan

Detention Center Brooklyn (“MDC”), and his term of incarceration

is set to expire on June 9, 2020.       During his time in BOP

custody, the Defendant has been disciplined on multiple

occasions.    In particular, on December 1, 2016, while on

pretrial detention, he was sanctioned for interfering with

staff, resulting in disciplinary segregation for 45 days,

impoundment of property for 120 days, losing mp3 player and

commissary privileges for 180 days.      His infractions continued

after he was sentenced.    On August 30, 2018, he admitted to a

charge of “possessing drug/alcohol,” resulting in disciplinary

segregation for 30 days, and losing visiting privileges for 6

months, followed by an additional 6 months of restricted visits

without contact.     On November 13, 2019, he admitted insolence

towards a staff member, resulting in loss of commissary

privileges for 90 days.    And most recently, on January 12, 2020,

after he was transferred to a Residential Reentry Center

                                    4
(“RRC”), he was sanctioned for use of drugs/alcohol, arising

from a positive laboratory test for synthetic cannabinoid.     As a

result, on January 24, 2020, he was transferred to the MDC as a

RRC “failure” for this incident.    (See Dkt. no. 329-2.)

    On March 27, 2020, Donald duBoulay, Esq., on the

Defendant’s behalf, filed a request to the Warden of MDC

Brooklyn, under 18 U.S.C. § 3624(c), for release to home

confinement, in order to stay with his mother in Staten Island.

(Dkt. no. 329-1, at 1.)   Mr. duBoulay also argued that release

was appropriate because the Defendant was “high risk” as a

result of a “lifelong asthma condition.”    (Id. at 2.)

    On April 3, 2020, MDC’s Warden denied the Defendant’s

request, explaining (1) that the Defendant was not eligible to

be considered for home confinement, pursuant to 18 U.S.C. §

3624, because he “is a holdover inmate” as a result of being

returned to the MDC from the RRC for use of drugs/alcohol (Dkt.

no. 329-2 (citing BOP Program Statement 7310.04, Community

Corrections Center (CCC) Utilization and Transfer Procedure));

and (2) that to the extent the Defendant was seeking

consideration of reduction in sentence for compassionate

release, pursuant to 18 U.S.C. § 3582, it was not warranted as

this time because “based on [the Defendant’s] medical condition,

his medical records do not identify any significant changes to

his current medical condition that reflects a terminal or

debilitated medical condition” (Dkt. no. 329-2).

                                5
    On April 5, 2020, the Defendant filed the instant Motion,

for compassionate release under 18 U.S.C. § 3582(c)(1)(A), or,

in the alternative, home confinement.     The Motion does not

indicate that the Defendant has sought to appeal the Warden’s

decision through the Administrative Remedy Procedure.     See 28

CFR § 571.63 (a) (“When an inmate’s request is denied by the

Warden, the inmate will receive written notice and a statement

of reasons for the denial. The inmate may appeal the denial

through the Administrative Remedy Procedure (28 CFR part 542,

subpart B).”).

    B. Rodriguez, the BOP, and COVID-19

    Justin Rodriguez is 26 years old.     (PSR ¶ 55.)   At the time

the PSR was prepared “the Defendant reported no health issues”

(PSR ¶ 65) and that he “smoked marijuana weekly” from the age of

16 until “the date of his arrest for the instant offense” (PSR

¶ 72).   According to BOP medical records he has a history of

asthma from childhood, which is induced by heavy exercise (which

he partakes in) and which is reportedly well controlled, and he

has a history of daily use of smoking marijuana.     He has been

prescribed an albuterol inhaler by the BOP for use as needed.

Apart from not inhibiting him from inhaling controlled

substances, his asthma does not appear to prevent him from

participating in vigorous activities.     He had been a competitive

handball player before the instant offense (PSR ¶ 77).     And at

the MDC he has continued to play sports.     About a month after he

                                6
arrived at the MDC, for example, on February 27, 2020, he was

treated for minor injuries resulting from “playing basketball,”

when he “went up to dunk the ball.”

       The Defendant has offered no evidence to suggest the MDC and

the BOP more broadly are not taking seriously the pandemic or

his own personal medical history.      To the contrary, as set out

in the Government’s papers, the BOP has made significant efforts

to respond, and these measures have provided quite successful so

far.    As of April 7, the MDC – where Rodriguez is housed –

reported a total two inmates who tested positive for COVID-19.1

The MDC houses 1,734 total inmates.     See BOP website for MDC
            2
Brooklyn.       That means that approximately 0.12% of MDC inmates

have been confirmed to have COVID-19.     By way of contrast, New

York City had an estimated population of 8,398,748 as of July

2018.    See U.S. Census Population Forecast.3   As of today 76,876

cases of COVID-19 had been diagnosed in New York City.      See New

York Times, Coronavirus in the U.S., Latest Map and Case Count.4

That means that 0.91% of the New York City population has been

diagnosed with COVID-19.



1 Available at https://www.bop.gov/coronavirus/index.jsp last
viewed on April 7, 2020, at 9:17 p.m.
2 Available at https://www.bop.gov/locations/institutions/bro/.
3 Available at
https://www.census.gov/quickfacts/newyorkcitynewyork.
4 Available at https://www.nytimes.com/interactive/2020/us/new-
york-coronaviruscases.html#county; last viewed on April 7, 2020,
at 9:24 p.m.
                                   7
    All of these steps belie any suggestion that the BOP is

failing meaningfully to address the risks posed by COVID-19 or

take seriously the threat the pandemic poses to current inmates.

To the contrary, it shows that the BOP has taken the threat very

seriously, and has mitigated it to an extraordinary degree.

    II.   Analysis

          A. Applicable Law

    Under Section 3582, the Court only “may reduce the term of

imprisonment . . . after considering the factors set forth in

section 3553(a) to the extent that they are applicable, if it

finds that . . . extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent

with applicable policy statements issued by the Sentencing

Commission . . . .”     See 18 U.S.C. § 3582(c)(1)(A); see also 28

U.S.C. § 994(t) (“The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) of title 18, shall describe what should be

considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of

specific examples.”).

    The relevant Sentencing Commission policy statement is

found in U.S.S.G. § 1B1.13.     That section provides that the

Court may reduce the term of imprisonment if “extraordinary and

compelling reasons warrant the reduction,” id. § 1B1.13(1)(A);

“the Defendant is not a danger to the safety of any other person

                                  8
or to the community, as provided in 18 U.S.C. § 3142(g),” id.

§ 1B1.13(2); and “the reduction is consistent with this policy

statement,” id. § 1B1.13(3).

    The Application Notes describe the circumstances under

which “extraordinary and compelling reasons exist.”    Id.

§ 1B1.13 Application Note 1.   Application Note 1 provides in

As the proponent of the motion, the Defendant bears the burden

of proving that “extraordinary and compelling reasons” exist.

See, e.g., United States v. Butler, 970 F.2d 1017, 1026 (2d Cir.

1992) (“A party with an affirmative goal and presumptive access

to proof on a given issue normally has the burden of proof as to

that issue.”); United States v. Clarke, No. 09 Cr, 705 (LAP),

2010 WL 4449443, at *1 (S.D.N.Y. Oct. 29, 2010) (“If the

Defendant seeks decreased punishment, he or she has the burden

of showing that the circumstances warrant that decrease.”

(quoting Butler, 970 F.2d at 1026)); cf. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).

          B. Discussion

    The Court assumes without deciding that it has the power to

waive the requirement of exhaustion of administrative remedies.

Rodriguez has not set forth a basis to believe that there are

extraordinary and compelling reasons for him to be released

early.   All he has done is to note that he has asthma, he is in

prison, and there is a COVID-19 outbreak nationwide.   That is

not enough.   Rodriguez has proffered nothing to indicate that he

                                9
falls into the narrow band of inmates who are “suffering from a

serious physical or medical condition,” “that substantially

diminishes the ability of the Defendant to provide self-care

within the environment of a correctional facility and from which

he or she is not expected to recover.”   See U.S.S.G. § 1B1.13,

application note 1(A).   Rodriguez has said nothing about how his

asthma or any other condition has proved a problem lately (and

his recent use of drugs and vigorous activity suggest they have

not), and he has not provided anything more than conjecture

about how MDC has failed to address the COVID-19 crisis

appropriately,5 much less how such a combination renders him

uniquely vulnerable that this Court should reduce his sentence.

    In addition, to the extent Defendant wishes to pursue his

request for home confinement, that request is denied.     The

Bureau of Prisons, not the Court, has the sole authority to

prescribe home confinement post-incarceration.   18 U.S.C.

§ 3624(c).   The BOP, with its professional medical staff and its

systemic measures to address the spread of COVID-19, is well

situated to make a determination as to whether Rodriguez should

be eligible for home confinement, consistent with the Attorney

General’s Memorandum for Prioritization of Home Confinement As

5
  The defendant’s assertion, for instance, that the COVID-19 will
spread throughout the MDC because of an inmate who was brought
to the MDC from Rikers, who later tested positive on March 21,
2020, is unsupported by a medical opinion and belied by the fact
that more than three weeks later, as a result of the MDC’s
strict adherence to safety measures, there are only two inmates
who have tested positive.
                                10
Appropriate in Response to COVID-19 Pandemic (March 26, 2020),

or could otherwise be accommodated at the facility. This is

especially so because the BOP staff at the MDC are uniquely

situated to understand the circumstances in the facility; the

risk to Rodriguez; and whether, if other defendants who are

deemed at high risk of COVID-19 and who would qualify under

other release programs are released to home confinement, there

is a way to accommodate Rodriguez at the MDC in a safe manner.

They have done so, and Rodriguez offers no compelling response

that meets his burden of proving that he is entitled to relief

under 18 U.S.C. § 3582.   See Butler, 970 F.2d at 1026.

    Furthermore, Rodriguez has also not explained how he would

be safer outside of prison, where authorities could not enforce

isolation and quarantines — a particular concern for someone who

has on multiple occasions failed to abide by the terms of his

incarceration, including most recently when he was released to

an RRC — than in prison, where the MDC, through strict adherence

to safety measures, has managed to keep its COVID-19 rate below

that of the rest of New York City.

    Finally, Defendant’s disciplinary record at the MDC and his

recent failure at a RCC indicate that he is not amenable to

complying with any conditions of release.




                                11
III. Conclusion

     The Defendant’s motion (dkt. no. 329) is denied because he

has not demonstrated an “extraordinary and compelling” reason to

modify his sentence to time served for a very serious crime.

SO ORDERED.

Dated:   New York, NY
           April 14, 2020




                             ___________________________________
                             Loretta A. Preska
                             Senior United States District Judge




                               12
